Dear Mr. Perrilloux:
In response to your inquiry of recent date, note that the law prohibits a full-time deputy sheriff from simultaneously holding the office of mayor as the LSA-R.S. 42:63(D) of the Louisiana Dual Officeholding and Dual Employment Laws pertinently provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof . . . . . . . (Emphasis added).
The office of mayor is an elective office; the office of deputy sheriff is an appointive office and since the latter is held on a full-time basis, such concurrent holding of positions is violative of the statute quoted above. In accord is Attorney General Opinion 96-405, a copy of which is attached.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Office of the Attorney General State of Louisiana